Citation Nr: 1113131	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the residuals of a right ankle fracture, status post-surgical open reduction internal fixation with scarring.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1990 to August 1990, from November 1990 to April 1991, from December 2004 to June 2006, and from July 2008 to August 2008.  The Veteran also served in the Georgia Army National Guard, with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for service connection for a right ankle disorder.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia.   

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for service connection for a right ankle disorder, the Board finds that additional development of the evidence is required.

In this instance, the Veteran has clearly stated that he is not pursuing his claim for service connection on a direct basis.  Specifically, the Veteran has argued that he fractured his right ankle in September 1999, due to a skydiving accident with no relationship to his military service.  The Veteran indicated his belief that he had fully recuperated from this injury, but that he was called up for active military service in Iraq for the period from December 2004 to June 2006, and that this period of active military service aggravated the residuals of his old right ankle fracture.  See the Veteran's April 2007 claim, statements of June 2007, March and April 2008, June 2008 notice of disagreement (NOD), and May 2009 substantive appeal (VA Form 9).  He has indicated that he did not pursue further treatment from the military because he did not want to "jeopardize [his] career."  See the Veteran's April 2008 statement.  He has also indicated that he pursued treatment on multiple occasions, but implied that he did not receive adequate treatment from the military.  See the Veteran's June 2008 NOD.  

If a disability preexists active service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

The Veteran's statements regarding experiencing a right ankle fracture in 1999 are amply corroborated by private treatment records from Gwinnett Hospital.  Furthermore, the Veteran has submitted STRs which show that he had experienced the injury alleged, but was considered "well-healed" and returned to full duty in September 2000.  

One of the Veteran's DD Form 214 shows that he was called up for active duty service from December 2004 to June 2006, and indicates that he served in Iraq from May 2005 to May 2006.  The Veteran has also submitted STRs dated in April and May 2006, which note treatment for right ankle pain and stiffness during his 2005 and 2006 period of active duty service.

The Veteran's statements of increased symptomatology after his active service from December 2004 to June 2006, are supported to some extent by the evidence of record.  VA medical treatment records of August 2006 and October 2007 have noted the Veteran's history of an injury prior to service in Iraq and that he had began to experience ongoing increased symptoms in 2006.  The Veteran's VA medical treatment records also indicate that in August 2006 the Veteran was provided with an x-ray of his right ankle that noted a right ankle "post ORIF" status and indicated that the joint showed evidence of "mild" and "minimal" degenerative changes.

Furthermore, a private treatment record dated in December 2007 from J. Moreno, M.D. notes that the Veteran has been assessed for pain and tenderness of the right ankle in October and November 2007.  In addition, private treatment records dated in February, March, and April 2008 from L. Cohen, D.P.M., indicate that the Veteran is experiencing plantar fasciitis, and calcaneal bursitis, and that the Veteran experienced an increase in his right ankle symptoms during service in Iraq in 2006.

In this regard, the Veteran was also provided with a VA medical examination in July 2007.  The examiner reviewed the Veteran's symptoms and indicated that the Veteran experiences pain in his right ankle, and diagnosed him with "status post right ankle surgery with scarring," "status post right heel open reduction internal fixation with scarring," and "status post right os calcis open reduction internal fixation with scarring."  The examiner did not indicate if he had reviewed the Veteran's claims file or medical records, nor was any reference made to the Veteran's 1999 injury or to the STRs which indicate that he was experiencing right ankle pain in April and May 2006.  In addition, the examiner erroneously indicated that the Veteran's parachute accident occurred 18 months prior to the examination.  The examiner also did not provide any statement regarding the nature of any possible aggravation of a pre-existing disorder due to the Veteran's December 2004 to May 2006 military service.  

In light of the inadequacies identified in the July 2007 VA medical examination and the new medical evidence which has been associated with the record subsequent to the July 2007 VA medical examination, the Board concludes that the Veteran should be provided with a new VA orthopedic examination, by a physician who has not previously examined the Veteran, to fully review the nature, history, and treatment of the Veteran's right ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist to determine the nature and etiology of his current right ankle disorder.  The examiner should be (if possible) a physician who has not previously examined the Veteran.  The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary. 

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for a right ankle disorder:

(A)	Please provide a comprehensive review of the history of the Veteran's right ankle disorder.  This should include the history of treatment for a fracture in 1999, the service treatment records (STRs) of November 1999 and September 2000 noting the injury and finding the Veteran capable of a return to full duty, the treatment of his right ankle in April and May 2006, the findings of the VA medical examination of July 2007, and the VA medical treatment records of August 2006 and October 2007, the post-service treatment records of Dr. Moreno dated in December 2007 and Dr. Cohen dated in February, March , and April 2008, as well as relevant history provided by the Veteran.  

B)	Please provide a comprehensive examination and diagnosis of any disorders currently affecting the Veteran's right ankle.

	Then, please answer the following questions for each right ankle disorder identified:

(A)	Did the Veteran's current right ankle disorder begin prior to his deployment to active military service from December 2004 to June 2006?

(B)	If the answer is yes, please offer an opinion as to whether the Veteran's pre-existing right ankle disorder permanently increased in severity during his military service from December 2004 to June 2006?

(C)	If there was a permanent increase in severity of the Veteran's pre-existing right ankle disorder during the Veteran's December 2004 to June 2006 military service, was this permanent increase in severity due to the natural progression of the disorder?

(D)	In the alternative, if the examiner determines that a current right ankle disorder did not exist prior to the Veteran's December 2004 to June 2006 active military service, is it at least as likely as not (50 percent or more probable) that any current right ankle disorder is directly related to the Veteran's military service?

(E)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.	

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, the examiner should expressly indicate this and discuss why this is not possible or feasible.

2.	Then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

3.	After completing the above development, the AOJ should readjudicate the issue of service connection for a right ankle disorder, to include as a pre-existing condition aggravated by the Veteran's service, considering any new evidence secured since the October 2010 supplemental statement of the case (SSOC).  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


